Title: From George Washington to George Plater, 14 May 1789
From: Washington, George
To: Plater, George



Dear Sir,
United States May 14th 1789

I have received your letter of the 29th of April, and must beg you to accept of my best thanks for your kind gratulations and good wishes.
I foresaw the numerous applications which would be made for nominations to offices—and readily conceived that amidst the variety of candidates, it would be one of the most delicate and difficult duties of the President, to discriminate those characters which, upon every account, were best fitted to fill the several offices. I have entered into Public life without the restraint of a single engagement—and I hope, & trust, unbiassed by any ties of blood or friendship; I shall, therefore, use my best endeavours

to find out such persons as are most suitable, on every acct, to fill the respective offices—and such only shall I nominate. With my Complimts to Mrs Plater and your family, and with very great regard & esteem I am Dr Sir
